8DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priorities
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2019-0067444, filed on 06/07/2019.
Information Disclosure Statement
The information disclosure statement filed 06/01/2020 has been acknowledged and considered by the examiner. An initialed copy of the PTO-1449 is included in this correspondence.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1,2,12-14,16,17,19,20 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US Pub 2022/0006478 A1) in view of Soronen et al. (US Pub 2021/0195338 A1).
Regarding claim 1; Yu teaches a display device (a mobile terminal 01, Fig.15), comprising: 

    PNG
    media_image1.png
    247
    572
    media_image1.png
    Greyscale

(Fig.15 of Yu reproduced)
a display panel including a pixel array layer (a display module 10 comprises a display panel 101, Figs.2,3; para. [0048]); 
a panel lower member (a support plate 212) disposed under the display panel (see Fig.15) ; 
a first magnet (a coil 211 is a first magnet, Fig.15, para. [0125]) disposed under the panel lower member (the coil 211 is disposed under the support plate 212) and having a first area (Fig.15); 
a second magnet (a second magnet 2210) overlapping the first magnet in a thickness direction and spaced apart from the first magnet in the thickness direction (see Fig.15).
Yu does not teach a vibration generator coupled to one surface of the first magnet and having a second area larger than the first area.
a vibration generator (a coil 122, Fig.5A, para. [0038], the coil 122 is configured to generate a magnetic field according to an electrical input signal in order to displace a surface 102 to generate vibration) coupled to one surface of the first magnet (a second magnet 120) and having a second area larger than the first area (Fig.5A, an area of the coil 122 is larger than an area of the second magnet 120. Soronen further discloses that the coil 122 can be coupled to the first magnet 110 (para. [0008,0044]), instead of being coupled to the second magnet 120).

    PNG
    media_image2.png
    242
    522
    media_image2.png
    Greyscale

(Fig.5A of Soronen reproduced)
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Yu to include the teaching of Soronen of providing a coil being coupled to a magnet such that an area of the coil is larger than that of the magnet. The motivation would have been in order to reduce the strain on the display panel (Soronen, para. [0038,0075]).
Regarding claim 2; Yu and Soronen teach the display device of claim 1 as discussed above. Yu does not teach that the second magnet is spaced apart from the vibration generator in the thickness direction.
	Soronen teaches (Fig.5A, the coil 122 is spaced apart from the magnet 110 in the thickness direction. Soronen also discloses that the coil 122 can be coupled to the first magnet 110. In this case, the coil 122 would be spaced apart from the second magnet 120 in the thickness direction). The motivation is the same as the rejection of claim 1.
Regarding claim 12; Yu and Soronen teach the display device of claim 2 as discussed above. Yu does not explicitly teach that an attractive force or a repulsive force is generated between the first magnet and the second magnet.
	Soronen teaches that an attractive force or a repulsive force is generated between the first magnet and the second magnet (para. [0038,0056], the first and second magnets are configured to generate a first force and a second force opposite direction to each other to cause the surface 102 to vibrate (arrow 103, Fig.1)).
	The motivation is the same as the rejection of claim 1.
Regarding claim 13; Yu and Soronen teach the display device of claim 2 as discussed above. Yu further teaches that at least one of the first magnet and the second magnet comprises a planar coil portion wherein polarity is switched with a direction of an applied current (para. [0132,0133], the first magnet is a coil 211. A polarity of the coil 211 is dependent on a direction of applied current).
Regarding claim 14; Yu and Soronen teach the display device of claim 2 as discussed above. Yu further teaches the planar coil portion further comprises a low pass filter applying a current to the planar coil portion only in a low-frequency signal corresponding to a low-pitched sound among electrical voice signals (para. [0092,0093], the coil 211 is connected to a CPU. A first drive signal provided by the CPU is transmitted to the coil 211 after being processed by a filter 30 which filters out a low-frequency signal from the first drive signal so that a frequency of the first drive signal is closer to a frequency of the sound system).
Regarding claim 16; Yu and Soronen teach the display device of claim 2 as discussed above. Yu further teaches that a middle frame (Fig.15, a middle frame 11) disposed under the coil (the middle frame 11 is disposed under the coil 211); and a first support portion and a second support portion disposed on the middle frame (Fig.15, at least two support blocks 224 are disposed on the middle frame 11).
	Yu does not teach the vibration generator.
the vibration generator (see the analysis of claim 1, the coil 122 is coupled to the first magnet). The motivation is the same as claim 1. Therefore, a combination of Yu and Soronen teaches that the middle frame is disposed under the vibration generator (i.e., the middle frame 11 would be disposed under the coil 122).
Regarding claim 17; Yu and Soronen teach the display device of claim 2 as discussed above. Yu does not teach that the vibration generator comprises a first fixed portion overlapping the first magnet in the thickness direction, a second fixed portion overlapping the first support portion in the thickness direction, and a third fixed portion overlapping the second support portion in the thickness direction.
	Soronen teaches  the vibration generator (see the analysis of claim 1, the coil 122 is coupled to the first magnet). The motivation is the same as claim 1.
[AltContent: arrow][AltContent: textbox (Support blocks 224)][AltContent: arrow][AltContent: textbox (Coil 122 of Soronen)][AltContent: arrow][AltContent: connector]
    PNG
    media_image1.png
    247
    572
    media_image1.png
    Greyscale

(Fig.15 of Yu as modified by Soronen)
	Therefore, Yu as modified by Soronen further teaches the vibration generator comprises a first fixed portion overlapping the first magnet in the thickness direction, a second fixed portion overlapping the first support portion in the thickness direction, and a third fixed portion overlapping the second support portion in the thickness direction (In Fig.15 of Yu as modified by Soronen (i.e., including a coil 122 of Soronen), the coil 122 would include a first portion overlapping the first magnet 211, a second portion overlapping the second magnet 2210, and a third portion overlapping the support blocks 224).
Regarding claim 19; Yu and Soronen teach the display device of claim 17 as discussed above. Yu further teaches that the second magnet is attached and coupled to the middle frame (Fig.15, the second magnet 2210 is attached and coupled to the middle frame 11), and the second magnet is spaced apart from the first support portion and the second support portion (Fig.15, the second magnet 2210 is spaced apart from the support blocks 224 (via spring plate 222)).
Regarding claim 20; Yu and Soronen teach the display device of claim 19 as discussed above. Yu further teaches that a film layer disposed between the panel lower member and the first magnet, wherein the first magnet is coupled to a lower surface of the film layer (Fig.15, a second magnetic shield 52 is disposed between the support plate 212 and the coil 211).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US Pub 2022/0006478 A1) in view of Soronen et al. (US Pub 2021/0195338 A1) as applied to claim 2 above, and further in view of Rosenberg et al. (US Pub 2019/0339776 A1).
Regarding claim 15; Yu and Soronen teach the display device of claim 2 as discussed above. Yu and Soronen do not teach at least one of the first magnet and the second magnet comprises a Halbach array.
	Rosenberg teaches at least one of the first magnet and the second magnet comprises a Halbach array (Fig.23, para. [0171], a magnetic element 126 includes a Halbach array).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the magnet of the display device of Yu and Soronen to include the teaching of Rosenberg of providing a magnetic element including a Halbach array. The motivation would have been in order to produce strong magnetic field.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US Pub 2022/0006478 A1) in view of Soronen et al. (US Pub 2021/0195338 A1) as applied to claim 20 above, and further in view of Chu (US Pub 2018/0109893 A1).

Regarding claim 21; Yu and Soronen teach the display device of claim 20 as discussed above. Yu and Soronen do not teach that the film layer and the panel lower member are spaced apart from each other in the thickness direction.
	Chu teaches that a voice coil and an auxiliary layer are spaced apart from each other in the thickness direction (Fig.8A, Chu discloses a voice coil 103 is spaced apart from an auxiliary layer 60 by an adhesive layer 104).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Yu and Soronen to include the teaching of Chu of providing an adhesive layer between the voice coil and the auxiliary layer. More specifically, the adhesive layer would be provided between the second magnetic shield 52 and the support plate 212 of Yu. The motivation would have been in order to bond the second magnetic shield to the support plate.
Allowable Subject Matter
Claims 3-11,18,22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 23-28 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Yu and Soronen fail to teach a structure of a display device in which a surface of the first magnet is coupled to a lower surface of the panel lower member, and the vibration generator comprises a fixed portion overlapping the first magnet in the thickness direction and a cantilever portion not overlapping the first magnet in the thickness direction as recited in claim 3.
Yu and Soronen fail to teach a first surface of the vibration generator is in contact with a surface of the first magnet, a second surface of the vibration generator is coupled to a first surface of the panel 
Yu and Soronen fail to teach a first surface of the vibration generator is coupled to the middle frame, a first surface of the first magnet is coupled to a second surface of the vibration generator, and the second magnet is coupled to a first surface of the panel lower member as recited in claim 10.
Yu and Soronen fail to teach the vibration generator further comprises: a first cantilever portion disposed between the first fixed portion and the second fixed portion, and a second cantilever portion between the first fixed portion and the third fixed portion as recited in claim 18.
Yu and Soronen fail to teach an adhesive portion disposed 2between the film layer and the panel lower member, 3wherein the adhesive portion is disposed to surround an edge of the film layer, and the 4adhesive portion comprises a sound hole to generate a sound by vibration of the film layer to the soutside as recited in claim 22.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 23; Yu teaches a display device (a mobile terminal 01, Fig.15), comprising: 
a display panel including a pixel array layer (a display module 10 comprises a display panel 101, Figs.2,3; para. [0048]); 
a panel lower member disposed under the display panel (a support plate 212); a magnet (a second magnet 2210) disposed under the panel lower member and having a first area (Fig.15). 
Soronen et al. teaches a vibration generator (a coil 122, Fig.5A, para. [0038], the coil 122 is configured to generate a magnetic field according to an electrical input signal in order to displace a surface 102 to generate vibration) coupled to one surface of the first magnet (a second magnet 120) and having a second area larger than the first area (Fig.5A, an area of the coil 122 is larger than an area of the second magnet 120. Soronen further discloses that the coil 122 can be coupled to the first magnet 110 (para. [0008,0044]), instead of being coupled to the second magnet 120).
the vibration generator comprises a magnetic layer including a planar coil portion and polarity switchable with an applied current, and a vibration generating layer disposed between the magnetic layer and the magnet” as recited in claim 23.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN H TRUONG whose telephone number is (571)270-1630. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH D NGUYEN can be reached on (571) 272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/NGUYEN H TRUONG/
Examiner, Art Unit 2691    
                                                                                                                                                                                     /CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691